Citation Nr: 1719838	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, the appellant (the Veteran's surviving spouse), and their daughter

ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to October 1977.  Unfortunately, the Veteran died in February 2011, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for hepatitis C and PTSD, respectively.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran claimed entitlement to service connection for PTSD, the record shows his psychiatric symptoms have been variously diagnosed.  Accordingly, the Board has recharacterized the claim as reflected on the title page. 
 
In December 2010, the Veteran testified at a videoconference hearing before the undersigned.  In September 2012, the appellant and her daughter testified at a videoconference hearing before the undersigned.  Transcripts of both hearings have been associated with the record.

When this case was last before the Board in January 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

FINDINGS OF FACT

1.  The probative evidence of record does not show the Veteran's hepatitis C was incurred in service or for many years thereafter, or that it was otherwise related to service.

2.  To the extent any acquired psychiatric disorder was related to the Veteran's active military service, it was the result of the Veteran's own willful misconduct.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 101, 106, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.6, 3.385 (2016). 

2.  Service connection may not be granted for any acquired psychiatric disorder.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

With respect to the appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Only when a disability was incurred, due to, or aggravated in the line of duty, and not the result of the veteran's own willful misconduct, can service connection be established.  38 U.S.C.A. §§ 105 (a), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1 (n), 3.301(a) (2016).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1 (n)(1) (2016).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1 (n)(2), (3) (2016).

While there is a presumption in favor of a finding of line of duty, if it is determined that an exception does apply, such as willful misconduct, and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  38 U.S.C.A. § 105 (a) (West 2014); Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  See also Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005) (holding that "preponderance of the evidence is the proper evidentiary standard to rebut a § 105(a) presumption and determine that a peacetime disability was the result of willful misconduct").

A. Hepatitis C

The appellant claims entitlement to service connection for hepatitis C is warranted on the basis that the Veteran contracted the condition during service after being exposed to blood on several occasions.  The Board notes that while the record is unclear as to when the Veteran was first diagnosed with hepatitis C, the earliest date asserted by the Veteran or the appellant during the period of the claim is the year 2000.

Before his death, the Veteran first asserted he contracted hepatitis C during a fight with a fellow service member.  Specifically, in a March 2008 statement, the Veteran asserted that in December 1974 he was charged with murder after a sergeant, V.P., picked a fight with him in a civilian bar which resulted in hand-to-hand combat and wounds to both his and V.P.'s hands.  The Veteran stated the fight lasted 20 to 30 minutes, that V.P. had various cuts on his face and head and was bleeding continuously, and that he and V.P. came into contact with each other's blood.  The Veteran stated the result of the fight was the death of V.P.

The Veteran also asserted he was exposed to the blood of others by way of air gun inoculations.  He later contended he was exposed to blood while training on monkey bars, in that blisters on his hands often popped and were exposed to other soldiers' blood which had been left behind on the bars.  The Veteran also asserted he was exposed to blood during a training accident involving a grenade.  Finally, he asserted that while on a specific detail, he had to clean a lot of medical equipment, including "needles and a lot of nasty stuff."  Following his death, the appellant asserted the Veteran told her he transported body bags that dripped with blood during service.

The Board has reviewed the Veteran's official military personnel file (OMPF), to include civilian police reports and witness statements regarding the December 1974 incident referenced by the Veteran.  These documents show that on the evening of December 26, 1974, the Veteran was present at a bar and was struck by a pool cue by an individual named M.V. as M.V. was preparing to use the cue to strike a ball.  Witnesses stated the cue's contact with the Veteran was an accident, and although an argument ensued, it was defused by the bar's owner.  In the Veteran's statement later that evening, he recalled he became angry when he was struck a second time, and he left the bar.  Witness accounts show the Veteran returned home and woke up his brother, with whom he returned to the bar with a 2 by 4 piece of wood.  The Veteran then entered the bar, struck M.V. on the back with the piece of wood, and fled.  Shortly thereafter, M.V., V.P., and a third person exited the bar and began to walk across the street.  At this time, the Veteran, who remained in the area, threw a rock "with all his might" in an attempt to hit M.V., but instead, V.P. was struck in the head and died shortly thereafter.  M.V. gave chase to the Veteran but was unable to find him.  The Veteran was subsequently charged with murder, but pleaded guilty to criminal negligent homicide when the charge was downgraded.  He received a suspended 1-year sentence, and was later honorably discharged from service.

In its January 2015 remand, the Board noted the Veteran's March 2008 account of the December 1974 incident was inconsistent with the police reports.  The Board found the inconsistencies significant enough to conclude that the Veteran had substantially impeached his own credibility with regard to all reported in-service blood exposure.  Thus, although the Board remanded the Veteran's claim for a VA medical opinion addressing the likelihood the Veteran contracted hepatitis C from in-service air gun vaccinations, the Board determined the medical opinion did not need to address the Veteran's other claims of in-service blood exposure.  The Board cited Reonal v. Brown, 5 Vet. App. 458, 461 (1993) for the proposition that a medical opinion based on an inaccurate factual premise is not probative.

Upon a review of the foregoing, and of the entire record, the Board's January 2015 determination as to the Veteran's credibility is unchanged.  In this regard, the Board notes the contemporaneous records documenting the December 1974 incident are glaringly inconsistent with the Veteran's March 2008 account, particularly with respect to the Veteran's exposure to blood.  Specifically, the police reports and witness statements make no mention of a physical altercation between the Veteran and V.P., nor do they document any punches were thrown.  In addition, no injuries to the Veteran were documented, and there is no indication he bled or was bled on by others.  Instead, the documents make clear that a single blow to the head from a projectile caused V.P.'s death, and that no additional contact was made between the Veteran and V.P.  The Board is left to conclude the Veteran's March 2008 statement was amplified purely for VA compensation purposes. 

The Board further notes that before his death, the Veteran provided inconsistent accounts of his history of drug use, to include in-service use.  Specifically, post-service treatment notes show in April 2005, the Veteran reported a history of intranasal cocaine use in the 1990s.  In September 2005, he reported smoking marijuana as a teenager for 3 or 4 years, and use of "downers" in the military, as well as abuse of Xanax for many years.  In October 2005, the Veteran reported he had not used any drugs for the past 27 years.  In November 2005, he denied a history of intravenous drug use but stated he used downers and Xanax while in the military.  In April 2006, he reported he used cannabis in the 1970s but stopped after a few years and continued with only alcohol.  The record also shows the Veteran was imprisoned from 2001 to 2004 for transporting drugs.  

Significantly, in his March 2008 statement discussed above, in addition to his recollection of the December 1974 death of V.P., the Veteran stated that other life-changing events were occurring during that time which were too hurtful to discuss because they involved drug use.  He stated he did not wish to talk about this subject because it had eaten him up throughout his life since it happened, and he had concluded he contracted hepatitis C during this period.  He then stated that his 2 blood exposures were the physical fight he previously described, and sharing needles with other members of the Army.

The Board acknowledges it could be argued that by "sharing needles," the Veteran was again referring to air gun vaccinations.  However, this statement was made in the context of recalling a period of drug use that was too hurtful for the Veteran to discuss, and during which he concluded he had contracted hepatitis C.  As such, the Board has interpreted the Veteran's reference to "sharing needles" as an acknowledgement that his hepatitis C may have been contracted during a period of in-service drug use which involved sharing needles with other drug users.

The Board further notes that upon review, there is no evidence in the Veteran's service treatment records (STRs) or OMPF of treatment for hand blisters or of cuts caused by needles or medical equipment, nor of any accident involving a grenade.  In addition, the Board notes that in numerous statements during his lifetime regarding in-service blood exposure, to include December 2010 testimony before the undersigned, the Veteran never asserted he was exposed to blood through the handling of body bags in service.

Upon review, the Board has determined the Veteran's assertions of in-service blood exposure, in addition to being inconsistent with the December 1974 police reports, are also inconsistent with his STRs and OMPF.  The Board further observes, again, that in his March 2008 statement, the Veteran appeared to state his belief that he contracted hepatitis C during a period of drug use while sharing needles with fellow service members.  Based upon the foregoing, the Board has determined, as it did in January 2015, that the Veteran was not credible with regard to any assertion of in-service blood exposure.

Following the Board's January 2015 remand, a VA medical opinion was obtained in June 2015.  Upon a review of the Veteran's claims file, the examiner concluded it was less likely than not the Veteran's hepatitis C originated during service.  The examiner first stated there was no record showing hepatitis C was diagnosed during service.  The examiner then stated the claim that hepatitis C was caused by air gun inoculation was not supported.  In this regard, the examiner indicated he had reviewed the relevant medical literature, which did not show positive results.  Specifically, the examiner stated there was currently not enough medical evidence to show air gun vaccination was a risk factor for contracting hepatitis C.  The examiner further stated that the highest prevalence of hepatitis C was among individuals with repeated, direct percutaneous exposure to blood, such as injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treating with clotting factor concentrates before 1987.  The examiner concluded that due to the lack of scientific evidence to document transmission of hepatitis C with air gun injectors, it was less likely than not that the Veteran's hepatitis C was caused by in-service vaccination.  The examiner further noted a more likely cause of the Veteran's hepatitis C was his admitted history of intravenous drug use with shared needles.

Upon a thorough review of the foregoing, and of the entire record, the Board has determined a preponderance of the evidence weighs against the Veteran's claim.  Regarding his assertions of in-service blood exposure other than air gun vaccinations, the Board has determined the Veteran was not credible.  Regarding air gun vaccinations, there is no medical evidence to support a nexus between the Veteran's air gun vaccinations and his hepatitis C.  Instead, the only medical evidence of record addressing the issue, the June 2015 VA opinion, weighs against the claim.  In addition, to the extent the Veteran and the June 2015 examiner theorized the Veteran's hepatitis C could have been caused by intravenous drug use, service connection may not be granted where a disability is the result of a veteran's abuse of drugs.  See 38 C.F.R. § 3.301(a) (2016).

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine.  However, as the Board has found a preponderance of the evidence weighs against the Veteran's claim, the doctrine is inapplicable, and the claim must be denied.

B. Acquired Psychiatric Disorder, Claimed As PTSD

The appellant claims that entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is warranted.

Before his death, the Veteran identified his in-service stressor as "being assaulted" by another soldier, V.P.  He stated that during the fight, he received cuts and bruises, that he and V.P. were bleeding profusely, and that V.P. died as a result of his injuries.  The Veteran further asserted the harsh treatment of his peers, and being labeled a murderer, caused mental stress.

An October 2005 mental health assessment noted the Veteran was awaiting a liver transplant.  A diagnosis of alcohol dependence, sustained full remission, was provided.

A January 2008 psychology report note stated the Veteran complained of psychological and emotional problems due to his military experience, and he described a 3-year period of service that included having charges of AWOL that were dropped, and being convicted in a civilian court of negligent homicide.  The Veteran indicated he had heavy alcohol use between ages 35 and 46, when he consumed approximately 1 gallon of vodka on a daily basis, leading to a liver transplant in January 2007.  The mental healthcare provider recommended the Veteran be referred to depression group therapy.

In a March 2008 statement, the Veteran asserted while awaiting trial related to the December 1974 incident described above, he was placed under the orders of a sergeant who treated him like a slave, and after months of pressure, threats, and working on the worst military jobs, he was able to speak with someone who got him transferred.  The Veteran also stated that other life-changing events were occurring at this time that were too hurtful to discuss because they involved drug use.  He stated he did not wish to discuss this subject since it had eaten him up throughout his life since it happened early in his military career, and he had concluded he contracted hepatitis C during this period, which almost took his life.  He then referenced sharing needles with other members of the Army.  He stated having to recall all this negativity had caused major mental damage.

September 2009 and October 2009 mental health notes stated the Veteran's primary distress appeared to be driven by the demands of adjusting to a recent liver transplant made necessary by cirrhosis resulting from alcohol dependence.  The Veteran also reported an incident in which he took the life of a fellow soldier in self-defense while off duty, and was harassed following this incident for the remainder of his tour of duty.  He reported these memories served as a recurring stressor.  The Veteran was diagnosed with depressive disorder, personality disorder, and stressors secondary to dealing with chronic medical illness and his recent liver transplant.

A March 2009 mental health note showed the Veteran continued to complain of psychiatric symptoms including concern for his medical condition and previous suicidal thoughts, as well as crises and challenges from early adulthood that continued to evoke powerful emotional reactions.

A September 2009 behavioral health note showed the Veteran stated his anxiety had been exacerbated by recently having to address an incident occurring several years ago in which he was forced to defend himself in an altercation that ultimately left a fellow soldier mortally wounded.  A diagnosis of PTSD was provided, but in an addendum, it was stated the Veteran's diagnoses were depression, personality disorder, and alcohol dependence in remission, and that the PTSD diagnosis had been placed in error. 

A February 2010 mental health note showed the Veteran reported being depressed for many years related to liver failure in 2000.  He was diagnosed with mood disorder with health stressors.

A July 2010 treatment note showed that since his liver transplant in 2007, the Veteran had had worsening feelings of depression.  The Veteran stated he felt his depression was reactivating his PTSD, which related to recurring thoughts of his military experience and having killed.  The Veteran denied flashbacks or nightmares, but was diagnosed with "depression/PTSD."

An August 2010 mental health note showed the Veteran was diagnosed with anxiety and depression following group therapy sessions.

At her September 2012 hearing, the appellant testified that the Veteran had told her the officer enforcing the Veteran's in-service punishment was a black man.  As a result, the appellant stated, the Veteran's daughter was not allowed to have any black friends or acquaintances.  This created a conflict with the appellant and her daughter because they did not feel the same way.  The appellant testified the Veteran had no problems with anger or racism prior to service.

The Board first notes that although the Veteran was diagnosed with "depression/PTSD" in July 2010, a PTSD diagnosis was not provided during any other instance of mental health treatment.  Instead, the Veteran was more frequently diagnosed with anxiety, depression, personality disorder, and/or alcohol dependence in remission.  Accordingly, the Board finds a preponderance of the evidence shows the Veteran did not have PTSD.

The Board next reiterates that September 2009 and October 2009 treatment notes indicated the primary cause of the Veteran's psychiatric symptoms appeared to be his significant physical health problems, to include a recent liver transplant.  The primacy of the effect of the Veteran's physical health on his psychiatric status appears to have been a consistent theme in the mental health treatment records summarized above.  Based on the foregoing, the Board finds a large portion of the Veteran's post-service psychiatric symptoms were due to health concerns unrelated to service.

The Board next notes that, for the reasons discussed above, the Board has credited the version of the December 1974 incident documented in the civilian police reports and witness statements made at the time of the incident.  The Board has rejected the Veteran's description of the event.  In addition, the Board again notes in his March 2008 statement, the Veteran attributed some of his "mental damage" to having to recall a period of drug use in his early military career.

Based on the foregoing, to the extent any of the Veteran's psychiatric symptoms were related to the December 1974 homicide committed by the Veteran, and his subsequent discipline, the Board has determined that these symptoms were the result of the Veteran's own willful misconduct.

In this regard, the Board notes the record shows the Veteran became angry when struck with a pool cue in a bar.  Whether he was struck accidentally or purposefully, the Veteran left the bar, and instead of letting the incident go, woke up his brother and obtained a piece of wood to use as a weapon to harm his perceived assailant.  He first struck this individual, M.V., with the piece of wood, and then, after fleeing, remained outside the bar with a rock, with the intent to throw it at M.V.  When M.V. exited the bar with V.P., the Veteran threw a rock "with all his might," striking and killing V.P.  

In view of this information, the preponderance of the evidence shows that any psychiatric symptoms related to the Veteran's service were the result of his willful misconduct.  The willful action of throwing a dangerous projectile with the intent to harm another person is willful misconduct, as it was an act involving conscious wrongdoing and a known prohibited action.  The Board finds the Veteran's actions also involved deliberate and intentional wrongdoing, with knowledge of, or wanton and reckless disregard of the probable consequences.  Additionally, the action was not simply a mere technical violation of police regulations or ordinances, as the Veteran admittedly threw a rock with intent to harm, resulting in the death of V.P., and was subsequently convicted of criminal negligent homicide.  The Board also observes that psychiatric symptoms caused by the Veteran's admitted period of drug use during his early military career are not subject to service connection.  See 38 C.F.R. § 3.301(a) (2016).

In sum, the Board finds that, to the extent the Veteran's psychiatric symptoms were related to his active military service, a preponderance of the evidence shows they were the result of his own willful misconduct.  Thus, the Board concludes that service connection is not warranted.  See 38 U.S.C.A. §§ 105 (a), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1 (n), 3.301(a) (2016).

The Board briefly observes that the appellant asserted the Veteran's dislike of African Americans, which caused conflict in the family, was related to his poor treatment by a commanding officer who was black.  In this regard, the record does not show the Veteran's feelings on this issue were discussed with any mental healthcare provider, and they did not form the basis of any psychiatric diagnosis.  Therefore, insofar as the Veteran's dislike of African Americans may have been related to service, racism is not considered a psychiatric symptom subject to service connection in this case.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine.  However, as the Board has found a preponderance of the evidence weighs against the Veteran's claim, the doctrine is inapplicable, and the claim must be denied.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
D. Havelka
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


